Fourth Court of Appeals
                                San Antonio, Texas
                                     October 28, 2015

                                   No. 04-15-00376-CV

                                  Eduardo BENAVIDES,
                                        Appellant

                                             v.

                                     Julia BENNETT,
                                          Appellee

                 From the 37th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015-CI-04550
                      Honorable Stephani A. Walsh, Judge Presiding

                                         ORDER

      In accordance with the court’s opinion of this date, this appeal is DISMISSED FOR WANT
OF JURISDICTION.

       We order that no costs be assessed against appellant Eduardo Benavides because he is
indigent.

       It is so ORDERED on October 28, 2015.


                                              _____________________________
                                              Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of October, 2015.

                                              _____________________________
                                              Keith E. Hottle, Clerk